843 F.2d 1390
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ATEC, INC., Plaintiff-Appellant,v.Frank V. CARLOW, et al. Defendants-Appellees.
No. 88-3195.
United States Court of Appeals, Sixth Circuit.
March 30, 1988.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendants appeal the February 4, 1988 order dismissing counts one and three of plaintiff's complaint in this diversity contract action.  Counts two and four of the plaintiff's complaint remain pending before the district court.


2
A judgment is final for purposes of 28 U.S.C. Sec. 1291 "when it terminates all issues presented in the litigation on the merits and leaves nothing to be done except enforce by execution what has been determined."   Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970) (per curiam).  Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all the parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam).  The district court's order of February 4, 1988 was neither final nor certified for interlocutory appeal.  Therefore,


3
It is ORDERED that this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.